      Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 1 of 11. PageID #: 105



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

JAMES EVERETT SHELTON                           │ Case No. 1:19-cv-01205-CAB
                                                │
                                                │ Honorable Christopher A. Boyko
             Plaintiff,                         │
      v.                                        │
BLINDBID INC., dba TCPA LITIGATOR LIST. et al., │
                                                │
                                                │
             Defendant.                         │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton


                                PLAINTIFF’S MOTION TO
                              REMAND AND FOR SANCTIONS



       Plaintiff, by and through the undersigned attorney, hereby makes this motion on the basis

that the defendant has engaged in sanctionable conduct by invoking Federal Subject Matter

Jurisdiction to remove the instant action from Cuyahoga County Court of Common Pleas and then

immediately thereafter has proceeded to disavow Federal Subject Matter Jurisdiction when filing

a motion pursuant to F.R.C.P. 12(b)(1) asking for this case to be adjudicated on the merits and

dismissed with prejudice when the remedy for a federal court that lacks subject matter jurisdiction

is either a remand or a dismissal without prejudice.

       Because Defendant has engaged in sanctionable conduct through a frivolous delay tactic

and has caused Plaintiff to incur attorney’s fees, the Court should make as a threshold matter decide


                                                 1
      Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 2 of 11. PageID #: 106



whether Subject Matter Jurisdiction exists and if it does exist then Defendant should be sanctioned

for wasting time, and if it does not exist then the instant action should be remanded and Defendant

should be sanctioned for wasting time.



       A supporting brief accompanies this motion.



                                             RESPECTFULLY SUBMITTED,

                                             /s/ BRYAN ANTHONY REO_________
                                             REO LAW LLC
                                             By: Bryan Anthony Reo (#0097470)
                                             P.O. Box 5100
                                             Mentor, OH 44061
                                             (Business): (216) 505-0811
                                             (Mobile): (440) 313-5893
                                             (E): Reo@ReoLaw.org
                                             Attorney for Plaintiff James Everett Shelton




                                                2
      Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 3 of 11. PageID #: 107



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

JAMES EVERETT SHELTON                           │ Case No. 1:19-cv-01205-CAB
                                                │
                                                │ Honorable Christopher A. Boyko
             Plaintiff,                         │
      v.                                        │
BLINDBID INC., dba TCPA LITIGATOR LIST. et al., │
                                                │
                                                │
             Defendant.                         │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton


                     BRIEF IN SUPPORT OF PLAINTIFF’S MOTION TO
                             REMAND AND FOR SANCTIONS



       Ignoring the misstatement of law from Stoops [Stoops did not result in a ruling that a

“professional plaintiff” [however defined] lacks standing to proceed in an action, Stoops resulted

in a ruling that an individual who had approximately 6 dozen cellular phones for the stated purpose

of maximizing calls had invited all of the harm in question and thus had no injury because Stoops

had undertaken a course of action to cause calls to be made], Plaintiff elects to focus only that

which is relevant.




       The relevant facts are as follows.


                                                3
      Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 4 of 11. PageID #: 108



       1- This action was initiated in Cuyahoga County Court of Common Pleas on 4/22/2019.

       2- Defendants were served on 4/25/2019.

       3- Defendants filed an untimely notice of removal on 5/28/2019, 33 days after the date

upon which they were served. Nothing in the rules for computation of time provides that the set in

stone 30 day period to file a notice of removal is extended if the final day falls on a weekend or a

court holiday.

       4- On their notice of removal, Defendant affirmatively invoked the Subject Matter

Jurisdiction of this Court.

       5- On their recently filed Motion to Dismiss pursuant to F.R.C.P 12(b)(1), (b)(2), and

(b)(6), the Defendants have now disavowed and disclaimed all Federal Subject Matter Jurisdiction.

This is talking out of both sides of the mouth and it is actually sanctionable conduct given the

prevailing precedent for how other courts are treating defendants for engaging in stonewalling and

delay/stall tactics of trying to manipulate proceedings by invoking federal Subject Matter

Jurisdiction on the removal and then immediately disavowing it on a Motion to Dismiss for lack

of Subject Matter Jurisdiction and requesting an adjudication on the merits via a dismissal with

prejudice.



       Subject Matter Jurisdiction Does Not Exist Without Article III Standing.

       Article III Standing is a crucial component of subject matter jurisdiction, and in the absence

of Article III Standing there is no subject matter jurisdiction

       When a US District Court discovers that it lacks subject matter jurisdiction there are

generally only two options available.




                                                  4
      Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 5 of 11. PageID #: 109



        1) If the case was initiated in state court and was removed to the District Court by the

defendant then the remedy is to remand the case back to state court.

        2) If the case was initiated in District Court by the plaintiff then the remedy is a dismissal

without prejudice.

        A dismissal with prejudice is never an appropriate remedy where the court determines that

it lacks subject matter jurisdiction because a dismissal with prejudice operates as an adjudication

on the merits and a court that lacks subject matter jurisdiction arguably lacks the authority to

adjudicate to dispose of a matter on the merits.



        Plaintiff respectfully calls this Court’s attention to two cases that are strikingly similar to

the situation in the instant action.



May v. Consumer Adjustment Co., 2017 U.S. Dist. LEXIS 7401 (E.D. Mo. Jan. 19, 2017)
and – Mocek v. AllSaints USA Limited, No. 1:2016-cv-08484 - Document 31 (N.D. Ill. 2016)


        Allsaints removed the case to federal court asserting federal question jurisdiction. After

removal, however, Allsaints moved to have the case dismissed with prejudice on the grounds that

plaintiff lacked Article III standing per a Spokeo style motion to dismiss. See Spokeo, Inc. v.

Robins, 136 S. Ct. 1540, 1546 (2016).



        In response, Ms. Mocek moved to remand the case back to state court, contending that the

Allsaints' argument in favor of dismissal was an "affirmative disavowal of jurisdiction.”




                                                   5
      Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 6 of 11. PageID #: 110



       The court remanded the action to state court, sanctioning Allsaints $58,000 and taking them

to task for trying "to have it both ways by asserting, then immediately disavowing, federal

jurisdiction, apparently in hopes of achieving outright dismissal, with prejudice, rather than

[remand]."



       In May the court found a lack of subject matter jurisdiction based on the lack of Article III

standing which is a crucial component for a United States District Court to exercise subject matter

jurisdiction, and the court dismissed the action, but the dismissal was without prejudice, because

a court that lacks subject matter jurisdiction cannot adjudicate the case on the merits because any

judgment issued would be void for lack of subject matter jurisdiction.



       The present situation with Plaintiff Shelton is strikingly similar to the facts in both May

and Mocek in that a defendant has invoked federal Subject Matter Jurisdiction via the issue of a

federal question, for the purpose of the notice of removal, and then proceeded to immediately

disavow federal Subject Matter Jurisdiction in a motion to dismiss based on an alleged lack of

Subject Matter Jurisdiction which only three days previously the Defendant was invoking and

affirming and now wishes to wash its hands of and disavow.



       The burden of proof to remove a case always belongs to the removing party, who must

establish both that the case falls into a category for which removal is authorized and that all

procedural requirements have been met. Cleveland Hous Renewal Project v. Deutsche Bank Trust

Co, 621 F.3d 554, 559 (6th Cir. 2010); Warthman v. Genoa Twp Bd of Trs, 549 F.3d 1055, 1061

(6th Cir. 2008). In the instant case, Defendant removed the instant case to federal court and thus it



                                                 6
      Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 7 of 11. PageID #: 111



is Defendant who bears the burden of demonstrating that the Court enjoys subject matter

jurisdiction. However, the Defendant has proceeded to disavow subject matter jurisdiction

immediately after the removal.



       Regardless of the decision this Court makes regarding the presence, or absence of Article

III standing, the Defendant should be sanctioned for its duplicitous conduct and what was likely

[in light of the importance and preeminence of the case to Defendant’s motion] a willful

misstatement of the holding and rationale in Stoops in an attempt to cloud the facts and confuse

the issues. Mr. Shelton has precisely one cellular telephone, not the six dozen that Stoops had.

Shelton is no Stoops.



       Prior to the filing of this motion Plaintiff’s Counsel sent a Rule 11 Sanctions letter to

Defense Counsel via email and advised as to the problems and deficiencies with Defendant’s

motion to dismiss. This was done on 6/3/2019. Plaintiff’s Counsel and Defense Counsel had a

phone conversation on the matter and Defense Counsel stated that Defendant would amend the

motion to dismiss, but this brief opposing the motion to dismiss is due on or by 6/30/2019 and the

amendment has not happened as of the time of the filing of this brief.



       The Motion to Dismiss should be denied and the instant action should be remanded to

Cuyahoga County Court of Common Pleas, and Defendant should be sanctioned an amount

consistent with the work expended by Plaintiff in opposing the Motion to Dismiss and obtaining

the remand of this case, which is to date 4 hours and 15 minutes at $300 per hour for a total of

$1,275.00 [one thousand two hundred and seventy-five] dollars.



                                                7
Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 8 of 11. PageID #: 112




                                /s/ BRYAN ANTHONY REO_________
                                REO LAW LLC
                                By: Bryan Anthony Reo (#0097470)
                                P.O. Box 5100
                                Mentor, OH 44061
                                (Business): (216) 505-0811
                                (Mobile): (440) 313-5893
                                (E): Reo@ReoLaw.org
                                Attorney for Plaintiff James Shelton




                                   8
     Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 9 of 11. PageID #: 113




                             Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the foregoing
document was submitted to the Court’s Electronic Filing System on June 29, 2019, which should
serve said document upon all attorneys of record for the instant civil action:




                                               9
     Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 10 of 11. PageID #: 114




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

JAMES EVERETT SHELTON                           │ Case No. 1:19-cv-01205-CAB
                                                │
                                                │ Honorable Christopher A. Boyko
             Plaintiff,                         │
      v.                                        │
BLINDBID INC., dba TCPA LITIGATOR LIST. et al., │
                                                │
                                                │
             Defendant.                         │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Everett Shelton


                         PROPOSED ORDER GRANTING
             PLAINTIFF’S MOTION TO REMAND AND FOR SANCTIONS




       THIS MATTER came to be considered by the Court pursuant to the Plaintiff’s Motion to
To Remand and For Sanctions filed by Plaintiff in the above-captioned cause. The Court having
considered the Motion and being fully advised of the premises, it is, therefore,


       ORDERED and ADJUDGED:
       1.        That Plaintiff’s Motion to Remand and For Sanctions is hereby granted.
       2.        The Defendant is hereby sanctioned in the amount of _______.
       3.        The instant action is hereby ordered remanded to Cuyahoga County Court of
                 Common Pleas, in Cuyahoga County, Ohio.


                                                10
    Case: 1:19-cv-01205-CAB Doc #: 8 Filed: 06/29/19 11 of 11. PageID #: 115



        DONE AND ORDERED in Chambers at Cleveland, Ohio this ____ day of __________,
2019.


        ___________________________________
        CHRISTOPHER BOYKO, JUDGE UNITED STATES DISTRICT COURT NORTHERN
DISTRICT OF OHIO
        Copies to:
        Bryan Anthony Reo
        Benjamin D. Carnahan




                                         11
